Citation Nr: 1336326	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran and his wife testified at a Board hearing at the RO in Wichita, Kansas in August 2013.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for tinnitus was denied in an October 2006 rating decision; the Veteran did not perfect an appeal.  

2.  Evidence associated with the claims file since October 2006 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  The Veteran's tinnitus is related to service.





CONCLUSIONS OF LAW

1.  Evidence received since the October 2006 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is reopening the Veteran's claim and granting entitlement to service connection, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision-makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran brought a prior claim for service connection for tinnitus in April 2006.  This claim was denied in an October 2006 rating decision of which the Veteran was notified in the same month.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in April 2011.

At the time of the October 2006 denial, the evidence of record included VA treatment records, a service treatment record, and a VA examination.  The RO denied the claim due to a lack of a nexus between an in service diagnosis of tinnitus and the Veteran's current claimed disorder.  

The evidence received since the October 2006 rating decision includes VA treatment records and medical opinions.  Significantly, an August 2013 physician opined it was at least as likely as not that the Veteran's tinnitus was related to service.  This evidence is new, as it was not previously of record at the time of the October 2006 rating decision.  It is also material in that it helps to support the Veteran's claim that his tinnitus is related to service.  Therefore, the claim is reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his tinnitus began in service and continued on thereafter.  For the reasons discussed below, the Board finds service connection is warranted.

The only service treatment record available is the Veteran's January 1955 separation examination where his hearing was marked as normal on the whisper test.  The remainder of the Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See May 2006 response from the NPRC.  When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

At his August 2006 VA examination the Veteran reported periodic bilateral tinnitus.  His in service noise exposure included 50 caliber machine guns, half track vehicles, and firing anti aircraft guns in training.  The Veteran did not remember having tinnitus in service.  The examiner did not relate the Veteran's tinnitus to service as it did not begin in, or shortly thereafter, service.

In his March 2011 notice of disagreement the Veteran clarified that he did experience tinnitus soon after his discharge from service.

The Veteran was afforded a VA examination in February 2012.  He reported his tinnitus began approximately in the early 2000s.  The examiner did not review any of the Veteran's records and did not provide an opinion as to the etiology of his tinnitus.

Throughout the VA and private treatment records the Veteran has complained of, and been treated for, tinnitus.  See e.g., December 2011.

At the Veteran's August 2013 Board hearing he testified that he first noticed the ringing in his ears during service while firing machine guns in service.  He also testified that he had reported this to his Commanding Officer and was instructed to report to sick call.  The Veteran's wife also testified that she had been married to the Veteran for 43 years and he has had hearing problems the entire time.  Due to his tinnitus he frequently hears the doorbell ringing when it is not.

In an August 2013 statement the Veteran's treating physician offered a statement that the Veteran's tinnitus was greatly, if not totally, related to exposure to 50-caliber machine gun fire over a prolonged period.  

At the very least, the Board finds the evidence is in relative equipoise.  The majority of the Veteran's service treatment records are missing.  The August 2006 VA examiner did not relate the Veteran's condition to service as there was not an in service diagnosis or continuity of symptomatology.  However, he did not take into account the lay statements of the Veteran and the onset date of tinnitus was incorrectly identified.  The August 2013 private physician did relate the Veteran's tinnitus to service based on his symptomatology, and the Veteran's statements that he experienced tinnitus in service.  The Veteran and his wife also provided testimony revealing the extent and duration of his tinnitus.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. § 5107 (West 2002).



ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


